 1                           UNITED STATES DISTRICT COURT
 2
                                   DISTRICT OF NEVADA
 3

 4
     SEAN MCMANMON, individually;       ) Case No.: 3:18-CV-00056-RCJ-CBC
 5   SEAN MCMANMON, as Administrator of )
                                        )
 6
     the Estate of SUZANNE D. MCMANMON, )
     Deceased,                          )
 7                                      )
                          Plaintiff,    )
 8   v.                                 )
                                        )
 9                                      )
     G.D. EASTLICK, INC., a Montana     )
10   corporation, et al.,               )
                                        )
11                                      )
                          Defendants.   )
12   __________________________________ )
     CYNTHIA CAMILLERI, Individually,   )
13                                      )
                          Plaintiff,    ) Case No.: 3:18-CV-00322-HDM-WGC
14                                      )
     v.                                 )
15                                      )
     G.D. EASTLICK, INC., a Montana     )
16   Corporation, et al.,               )
                                        )
17                                      )
                          Defendants.   )
18   __________________________________ )
     VICTOR GIBSON, et al.,             )
19                                      ) Case No.: 2:18-CV-01790-JAD-WGC
                                        )
20
                          Plaintiffs,   )
     v.                                 )
21                                      )       REASSIGNMENT ORDER
     EDWARD CHARLES JOBE, et al.,       )
22                                      )
                                        )
23                        Defendants.

24         Before the court is defendants’ Notice of Related Cases and Motion to
25
     Consolidate (ECF No. 23 in Case No. 3:18-CV-00056-RCJ-CBC; ECF No. 8 in Case
26
     No. 3:18-CV-00322-HDM-WGC and ECF No. 7 in Case No. 2:18-CV-01790-JAD-VCF).
27

28



                                      REASSIGNMENT ORDER - 1
 1          The presiding District Judges in these three actions have determined that these
 2
     actions are related and there is good cause to reassign them to one District Judge and
 3
     one Magistrate Judge. Reassignment of the three cases to one judge will promote
 4

 5
     judicial efficiency and will not result in prejudice to the parties. The practice in this

 6   district has been to assign related cases to the assigned district judge and magistrate
 7   judge in the first filed case.
 8
            Good cause appearing, IT IS HEREBY ORDERED that Case No. 3:18-CV-
 9
     00322-HDM-WGC and 2:18-CV-01790-JAD-VCF are reassigned to District Judge
10

11   Robert C. Jones and Magistrate Judge Carla Baldwin Carry, and all future pleadings

12   must bear Case No. 3:18-CV-00056-RCJ-CBC.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall change the file and
14
     docket to reflect this reassignment.
15
            IT IS SO ORDERED.
16

17          Dated this 30th day of October, 2018.
18

19

20                                                      ______________________________
                                                        __
                                                        _ __
                                                           __
                                                            ____________
                                                                      _ __
                                                                        _ _____________
                                                        ROBERT
                                                        R
                                                        RO  BERT C. JONES
                                                                    JO
                                                                    JO
21

22

23
                                                        _______________________________
24
                                                        HOWARD D. MCKIBBEN
25

26

27
                                                        _______________________________
                                                        ____
                                                          __ __
                                                          __
                                                          _________
                                                                 ____
                                                                    ____
                                                                       ___
                                                                        _ __
                                                                           ___
28                                                      JENNIFER
                                                        JENN
                                                          NNIFER
                                                               E AA.. DO
                                                                      DORSEY
                                                                       ORSEY
                                                                           E



                                            REASSIGNMENT ORDER - 2
